 



EXHIBIT 10.1(g)
SEVENTH AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT AND TEMPORARY WAIVER AGREEMENT
     THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND
TEMPORARY WAIVER AGREEMENT (this “Seventh Amendment”) is made and entered into
as of March 3, 2008 among AMERICAN COLOR GRAPHICS, INC., a New York corporation
(together with any permitted successors and assigns, the “Borrower”), the
Guarantor signatory hereto, the financial institutions identified on the
signature pages hereof as Lenders (collectively, the “Lenders”), and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Agent”).
RECITALS
     1. The Borrower, the Guarantor, the Lenders and the Agent are parties to
that certain Amended and Restated Credit Agreement, dated as of May 5, 2005, as
amended by that certain First Amendment to Amended and Restated Credit
Agreement, dated as of September 26, 2006, as further amended by that certain
Second Amendment to Amended and Restated Credit Agreement, dated as of March 30,
2007, as further amended by that certain Third Amendment to Amended and Restated
Credit Agreement, dated as of June 13, 2007, as further amended by that certain
letter agreement dated as of July 3, 2007, as further amended by that certain
Fourth Amendment to Amended and Restated Credit Agreement, dated as of
August 28, 2007, as further amended by that certain Fifth Amendment to Amended
and Restated Credit Agreement and Temporary Waiver Agreement, dated as of
November 14, 2007 (the “Fifth Amendment”), and as further amended by that
certain Sixth Amendment to Amended and Restated Credit Agreement and Temporary
Waiver Agreement, dated as of February 12, 2008 (the “Sixth Amendment”) (as
heretofore amended, the “Existing Credit Agreement”).
     2. The Borrower has been unable to satisfy the requirements of
(i) Section 7.01(a) of the Existing Credit Agreement, with respect to delivery
of an opinion by its certified public accountants not subject to a going concern
qualification, for the fiscal year ending March 31, 2007, (ii) Section 8.11 of
the Existing Credit Agreement (the First Lien Leverage Ratio), with respect to
the fiscal quarters ending September 30, 2007 and December 31, 2007, and
(iii) Section 2.06(b) of the Existing Credit Agreement, with respect to the
repayment of $5,000,000 of the Term Loan on February 15, 2008 (collectively,
along with any Default existing as a result of the Borrower’s acknowledgements
set forth in Section 2.1(c) of the Fifth Amendment or Section 2.1(c) of the
Sixth Amendment, the “Existing Defaults”). Subject to the terms and conditions
of the Sixth Amendment, the Lenders agreed to waive the Existing Defaults for
the period from September 30, 2007 through and including March 13, 2008 (the
“Original Waiver Period”).
     3. The Borrower has advised the Lenders that it cannot comply with
Section 8.11 of the Existing Credit Agreement (First Lien Leverage Ratio) with
respect to the fiscal quarter ending nearest March 31, 2008 or with
Section 7.01(a) of the Existing Credit Agreement with respect to the delivery of
an opinion by its certified public accountants not subject to a going concern
qualification for the fiscal year ending March 31, 2008 (the “Prospective
Defaults”).

 



--------------------------------------------------------------------------------



 



     4. The Borrower has advised the Agent and the Lenders that it has reached
an agreement with certain holders of the Second Lien Notes pursuant to which
(i) certain holders of the Second Lien Notes (the “Bridge Facility Lenders”)
shall make advances to the Borrower in the aggregate principal amount of up to
$8 million pursuant to certain terms and conditions of a new credit agreement
(the “Bridge Facility Agreement”), (ii) the Second Lien Indenture shall be
amended inter alia to allow for the Borrower to incur the Indebtedness under the
Bridge Facility Agreement and to grant the Bridge Facility Lenders certain liens
and security interests to secure such Indebtedness, and (iii) the Borrower shall
solicit and obtain the consent of the holders of at least 97% of the outstanding
principal amount of the Second Lien Supplemental Notes (such holders being
referred to herein as the “Consenting Noteholders”) to extend the maturity date
of the Second Lien Supplemental Notes to a date no earlier than June 15, 2008
(the “Consent Solicitation”).
     5. The Borrower has requested that the Lenders (i) extend the Original
Waiver Period with respect to the Existing Defaults, (ii) continue to make
available to the Borrower the Loans and Letters of Credit, and (iii) amend the
Existing Credit Agreement to allow the Borrower to incur Indebtedness under the
Bridge Facility Agreement and grant liens to secure such Indebtedness.
     6. The Lenders are willing to extend the Original Waiver Period, amend the
Existing Credit Agreement to permit the Indebtedness and liens associated with
the Bridge Facility Agreement, and continue to make available the Loans and
Letters of Credit to the Borrower in accordance with the terms of the Existing
Credit Agreement, based upon and subject to the terms and conditions specified
in this Seventh Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
PART 1
Definitions
     Section 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Seventh Amendment
have the following meanings:
     “Acknowledgement Agreement” means that certain Acknowledgement Agreement,
dated as of even date herewith, among the Borrower, the Bridge Facility Agent,
the Agent, and the Trustee regarding the Bridge Facility Intercreditor Agreement
and the Intercreditor Agreement.
     “Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
     “Bridge Facility Agent” means Special Situations Investing Group, Inc., a
Delaware corporation, acting in its capacity as the administrative agent and the
collateral agent for the Bridge Facility Lenders.

2



--------------------------------------------------------------------------------



 



     “Bridge Facility Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of even date herewith, among the Borrower, Bank of America,
N.A., as senior agent, and the Bridge Facility Agent.
     “Bridge Facility Lenders” means Avenue Investments, L.P., TCW Shared
Opportunity Fund V, L.P., TCW Shared Opportunity Fund IVB, L.P., and Special
Situations Investing Group, Inc.
     “Continuing Defaults” means (A) the Existing Defaults, (B) the Prospective
Defaults, (C) any Default existing as a result of the Borrower’s acknowledgment
set forth in Section 2.1(c) of this Seventh Amendment.
     “First Supplemental Indenture” means that certain First Supplemental
Indenture, dated as of March 3, 2008, among the Borrower, the Parent, and The
Bank of New York Trust Company, N.A., as trustee, amending the Second Lien
Indenture.
     “Seventh Amendment Effective Date” shall mean, in accordance with Part 5 of
this Seventh Amendment, the date upon which the Borrower has satisfied in the
determination of the Agent and the Lenders (or satisfaction thereof has been
waived by the Agent and the Lenders) each of the conditions set forth in Part 5
of this Seventh Amendment.
     “Seventh Amendment Fee Letter” means the letter agreement, dated as of the
Seventh Amendment Effective Date, between the Borrower and the Agent.
     Section 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Seventh Amendment have the
meanings provided in the Amended Credit Agreement.
PART 2
Limited Waiver and Reaffirmation
     Section 2.1. Limited Waiver. (a) The Loan Parties acknowledge that (A) the
Existing Defaults result from the Borrower’s failure to comply with (i) the
financial covenant contained in Section 8.11 of the Existing Credit Agreement
for the fiscal quarters ending nearest September 30, 2007, and December 31,
2007, respectively, (ii) the requirement in Section 7.01(a) of the Existing
Credit Agreement that the Borrower’s annual financial statements be accompanied
by the opinion of its certified public accountants not subject to a going
concern qualification, for the fiscal year ending March 31, 2007, and (iii) the
requirement in Section 2.06(b) of the Existing Credit Agreement that the
Borrower repay $5,000,000 of the Term Loan by February 15, 2008, and (B) the
Prospective Defaults will result from the Borrower’s inability to comply with
(i) the financial covenant contained in Section 8.11 of the Existing Credit
Agreement for the fiscal quarter ending nearest March 31, 2008, and (ii) the
requirement in Section 7.01(a) of the Existing Credit Agreement that the
Borrower’s annual financial statements be accompanied by the opinion of its
certified public accountants not subject to a

3



--------------------------------------------------------------------------------



 



going concern qualification, for the fiscal year ending March 31, 2008.
Effective on (and subject to the occurrence of) the Seventh Amendment Effective
Date, the Lenders hereby waive the Continuing Defaults through and including the
Waiver Termination Date (as defined below) (such period from the Seventh
Amendment Effective Date through and including the Waiver Termination Date being
referred to as the “Waiver Period”) for all purposes of the Existing Credit
Agreement (including, without limitation, Section 5.02(b) thereof). This limited
waiver shall not modify or affect (i) the Borrower’s obligation to comply with
the terms of Section 8.11 of the Amended Credit Agreement as measured for the
fiscal quarters ending nearest September 30, 2007, December 31, 2007, and March
31, 2008, respectively, (ii) the Borrower’s obligation to comply with the terms
of Section 8.11 of the Amended Credit Agreement as measured at the end of any
fiscal quarter other than the ones ending nearest September 30, 2007,
December 31, 2007, and March 31, 2008, (iii) the Borrower’s obligation to comply
with the terms of Section 7.01(a) of the Amended Credit Agreement for the fiscal
years ending nearest March 31, 2007 and March 31, 2008, (iv) the Borrower’s
obligation to comply with the terms of Section 7.01(a) of the Amended Credit
Agreement for any fiscal years other than the ones ending nearest March 31, 2007
and March 31, 2008, (v) the Borrower’s obligation to comply with the terms of
Section 2.06(b) of the Existing Credit Agreement, or (vi) the Loan Parties’
obligation to comply fully with any other duty, term, condition, obligation or
covenant contained in the Amended Credit Agreement or the other Loan Documents.
For purposes of this Seventh Amendment, the Waiver Termination Date shall mean
the earliest to occur of (i) June 6, 2008, (ii) the occurrence of any Default or
Event of Default under the Amended Credit Agreement other than the Continuing
Defaults, (iii) the occurrence of any default or event of default with respect
to the Bridge Facility Agreement which is not waived or cured within the
applicable grace period, if any, and (iv) the failure of the Borrower to
consummate the Consent Solicitation by March 14, 2008 with holders of at least
97% of the outstanding principal amount of the Second Lien Supplemental Notes
agreeing to extend the maturity date thereof to a date no earlier than June 15,
2008 and waive any default or event of default thereunder in connection
therewith, all upon terms and conditions and evidenced by documents, agreements
and other instruments reasonably satisfactory to the Agent.
     (b) Except for the limited waiver set forth above, nothing contained herein
shall be deemed to constitute or imply a waiver of any rights or remedies which
the Agent or any Lender may have under the Amended Credit Agreement, any other
Loan Document, or under applicable law; it being understood that the Agent and
the Lenders may not exercise their rights and remedies with respect to the
Continuing Defaults during the Waiver Period as long as no other Default or
Event of Default occurs or exists. The limited waiver set forth herein shall be
effective only in this specific instance for the duration of the Waiver Period
and shall not obligate the Lenders or the Agent to waive any other Default or
Event of Default, now existing or hereafter arising. This is a one-time waiver,
and the Agent and the Lenders shall have no obligation to extend the limited
waiver or otherwise amend, modify or waive any provision of the Amended Credit
Agreement or any other Loan Documents at the end of the Waiver Period. The
provisions and agreements set forth in this Seventh Amendment shall not
establish a custom or course of dealing or conduct between the Agent, any
Lender, the Borrower or any other Loan Party.
     (c) The Loan Parties acknowledge and agree that unless the Agent and the
Lenders, in their sole discretion, further amend the Amended Credit Agreement or
otherwise agree in writing to continue this waiver beyond the Waiver Period, an
Event of Default will occur under the Amended Credit Agreement as of the Waiver
Termination Date, for which no grace period

4



--------------------------------------------------------------------------------



 



or cure period shall apply, and the Agent and the Lenders may pursue all rights
and remedies available to them under the Amended Credit Agreement, the Loan
Documents and applicable law. The Loan Parties further acknowledge and agree
that, to the extent any Defaults or Events of Default (other than the Continuing
Defaults) now exist or hereafter arise during the Waiver Period, the Waiver
Period shall immediately terminate and the Agent and the Lenders may immediately
pursue all rights and remedies available to them in respect thereof under the
Amended Credit Agreement, the other Loan Documents, and applicable law.
     (d) The Loan Parties acknowledge and agree that the making of any Credit
Extension pursuant to the Amended Credit Agreement following the occurrence of
the Continuing Defaults does not now, and will not in the future, constitute
(i) an agreement or obligation, whether implied or express, on the part of the
Lenders to make any Credit Extension in the future, after the expiration of the
Waiver Period, to the extent that the Continuing Defaults exist upon the
expiration of such Waiver Period, or (ii) a waiver by the Agent or the Lenders
of any of their respective rights or remedies at any time, now or in the future,
with respect to the Continuing Defaults or to any other Default or Event of
Default.
     Section 2.2. Reaffirmation of Loan Party Obligations. Each Loan Party
hereby ratifies the Amended Credit Agreement and the Loan Documents and
acknowledges and reaffirms (i) that it is bound by all terms of the Amended
Credit Agreement and the Loan Documents and (ii) that it is responsible for the
observance and full performance of the Obligations, including without limitation
the repayment of the Term Loan and the Revolving Loans, in accordance with the
terms of the Amended Credit Agreement. Without limiting the generality of the
preceding sentence, (i) the Parent as Guarantor restates and reaffirms that it
guarantees the prompt payment when due of all Obligations, in accordance with,
and pursuant to the terms of, Article IV of the Amended Credit Agreement and
(ii) each of the Loan Parties agrees that all references in the Collateral
Documents to the term “Secured Obligations” shall be deemed to include all of
the obligations of the Loan Parties to the Lenders and the Agent, whenever
arising, under the Amended Credit Agreement, the Collateral Documents or any of
the other Loan Documents (including, but not limited to, any interest, expenses
and cost and charges that accrue after the commencement by or against any Loan
Party or any Affiliate thereof or any proceedings under any Debtor Relief Laws
naming such Person as the debtor in such proceeding). Each Loan Party further
represents and warrants to the Agent and the Lenders that each is validly and
justly indebted to the Agent and the Lenders in the aggregate amount of the
Obligations and that none of the Loan Parties has any claims, counterclaims,
offsets, credits or defenses to the Loan Documents or the performance of their
respective obligations thereunder, or if any Loan Party has any such claims,
counterclaims, offsets, credits or defenses to the Loan Documents or any
transaction related to the Loan Documents, the same are hereby fully and
irrevocably waived, relinquished and released in consideration of the execution
and delivery of this Seventh Amendment by the Agent and the Lenders.
PART 3
Amendments to Existing Credit Agreement
     Effective on (and subject to the occurrence of) the Seventh Amendment
Effective Date, the Existing Credit Agreement is hereby amended in accordance
with this Part 3. Except as so amended, the Existing Credit Agreement shall
continue in full force and effect as the Amended Credit Agreement.

5



--------------------------------------------------------------------------------



 



     Section 3.1. Addition of New Definitions in Section 1.01. Section 1.01 of
the Existing Credit Agreement is amended by adding the following definitions in
the appropriate alphabetical order:
     “Acknowledgement Agreement” means that certain Acknowledgement Agreement,
dated as of March 3, 2008, among the Borrower, the Bridge Facility Agent, the
Administrative Agent, and the Trustee regarding the Bridge Facility
Intercreditor Agreement and the Intercreditor Agreement.
     “Bridge Facility Agreement” means that certain credit agreement, dated as
of March 3, 2008, by and among the Borrower, the Guarantor, the Bridge Facility
Lenders, and Special Situations Investing Group, Inc. as the collateral agent
and administrative agent for the Bridge Facility Lenders.
     “Bridge Facility Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of March 3, 2008, among the Borrower, Bank of America, N.A.,
as senior agent, and Special Situations Investing Group, Inc., as the collateral
and administrative agent for the Bridge Facility Lenders.
     “Bridge Facility Lenders” means Avenue Investments, L.P., TCW Shared
Opportunity Fund V, L.P., TCW Shared Opportunity Fund IVB, L.P., Special
Situations Investing Group, Inc. and Newport Global Advisors, L.P.
     “Bridge Facility Notes” means the Borrower’s promissory notes, issued
pursuant to the Bridge Facility Agreement, in the aggregate principal amount not
to exceed $8 million.
     “Consent Solicitation” means the Borrower’s solicitation of, and consent,
by holders of at least 97% of the outstanding principal amount of the Second
Lien Supplemental Notes to extend the maturity date of such Second Lien
Supplemental Notes to a date no earlier than June 15, 2008.
     “First Supplemental Indenture” means that certain First Supplemental
Indenture, dated as of March 3, 2008, among the Borrower, the Parent, and The
Bank of New York Trust Company, N.A., as trustee, amending the Second Lien
Indenture.
     “Seventh Amendment” means that certain Seventh Amendment to Amended and
Restated Credit Agreement and Temporary Waiver Agreement, dated as of March 3,
2008, by and among the Borrower, the Parent, the Administrative Agent and the
Lenders.
     “Seventh Amendment Effective Date” means the date upon which each of the
conditions precedent to the effectiveness of the Seventh Amendment, as set forth
in Part 5 of the Seventh Amendment, have been satisfied according to the terms
thereof.

6



--------------------------------------------------------------------------------



 



     Section 3.2. Amendment of Definition of “Second Lien Indenture.” The
definition of “Second Lien Indenture” in Section 1.01 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:
     “Second Lien Indenture” means that certain Indenture, dated as of July 3,
2003, among the Borrower, the Parent and The Bank of New York, as trustee, as
amended by the Amended and Restated Second Lien Indenture, and as further
amended by the First Supplemental Indenture.
     Section 3.3. Amendment of Section 7.02. Section 7.02 of the Existing Credit
Agreement is hereby amended by deleting the word “and” at the end of subsection
7.02(l), replacing the period at the end of subsection 7.02(m) with a semi-colon
and adding the word “and”, and adding the following new subsections 7.02(n) and
(o) which read in their entirety as follows:
     (n) beginning as of the Seventh Amendment Effective Date, deliver to the
Administrative Agent, within one Business Day of the Borrower’s receipt of any
advance under or in respect of the Bridge Facility Agreement or the Bridge
Facility Notes, a certificate, in form, detail and substance reasonably
satisfactory to the Administrative Agent, signed by the chief financial officer
or the vice president and assistant treasurer of the Borrower, stating the
principal amount of each such advance and the aggregate principal amount
outstanding under or in respect of the Bridge Facility Agreement and the Bridge
Facility Notes after giving effect to such advance;
     (o) deliver to the Administrative Agent on or before March 14, 2008 a
certificate executed by the chief executive officer or the chief financial
officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, stating that the Consent Solicitation has been consummated
and become effective.
     Section 3.4. Amendment of Section 8.01. Section 8.01 of the Existing Credit
Agreement is hereby amended by deleting the word “and” at the end of subsection
8.01(s), replacing the period at the end of subsection 8.01(t) with a semi-colon
and adding the word “and”, and adding a new subsection (u) which reads in its
entirety as follows:
     (u) Liens securing Indebtedness evidenced by the Bridge Facility Notes or
the Bridge Facility Agreement, provided that such Liens are subordinated to the
Liens in favor of the Administrative Agent (securing the Obligations) pursuant
to the terms of the Bridge Facility Intercreditor Agreement and the
Acknowledgement Agreement.
     Section 3.5. Amendment of Section 8.03. Section 8.03 of the Existing Credit
Agreement is hereby amended by deleting the word “and” at the end of subsection
8.03(k), re-numbering existing subsection 8.03(l) as subsection 8.03(m) and
amending it to read in its entirety as follows, and inserting a new subsection
(l) to read in entirety as follows:

7



--------------------------------------------------------------------------------



 



     (l) Indebtedness of the Borrower under the Bridge Facility Notes and the
Bridge Facility Agreement; and
     (m) without duplication, Indebtedness of the Parent in respect of its
Guarantees of the Second Lien Notes, the Second Lien Supplemental Notes, and the
Bridge Facility Notes and Bridge Facility Agreement.
     Section 3.6. Amendment of Section 8.13(a). Section 8.13(a) of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:
     (a) Amend or modify any of the terms of any Indebtedness of any of the Loan
Parties (other than Indebtedness under the Loan Documents) if such amendment or
modification would add or change any terms in a manner adverse to the Loan
Parties or the Lenders, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto; provided, it being understood and
agreed that the Borrower’s issuance of the Second Lien Supplemental Notes is not
prohibited by this Section 8.13(a) and that the Borrower’s execution, delivery
and performance of the Bridge Facility Agreement and the Bridge Facility Notes
are not prohibited by this Section 8.13(a).
     Section 3.7. Amendment of Section 8.15(b). Section 8.15(b) of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:
     (b) Permit the Parent to (i) hold any assets or have any liabilities other
than (A) the Capital Stock of the Borrower, (B) the liabilities under the Loan
Documents and its guarantee of the Borrower’s obligations under the Second Lien
Indenture, (C) tax liabilities in the ordinary course of business,
(D) corporate, administrative and operating expenses in the ordinary course of
business, or (E) intercompany payables and receivables in connection with the
Tax Sharing Agreement and employee stock compensation plans or (ii) engage in
any business other than (A) owning the Capital Stock of the Borrower and
activities incidental or related thereto, (B) acting as a Guarantor hereunder
and pledging its assets to the Administrative Agent, for the benefit of the
Lenders, pursuant to the Collateral Documents to which it is a party,
(C) guaranteeing the Borrower’s obligations under the Second Lien Indenture and
pledging its assets to the trustee thereunder, for the benefit of the holders of
the Second Lien Notes and the Second Lien Supplemental Notes, and
(D) guaranteeing the Borrower’s obligations under the Bridge Facility Agreement
and the Bridge Facility Notes and pledging its assets for the benefit of the
Bridge Facility Lenders.
     Section 3.8. Amendment of Section 8.22. Section 8.22 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

8



--------------------------------------------------------------------------------



 



     8.22 Minimum Total Availability
     Permit the Total Availability at any time from and after February 15, 2008
to be less than the corresponding amounts indicated for each of the following
periods:

          Period   Minimum Total Availability
From February 15, 2008 through February 20, 2008
  $ 2,500,000  
From February 21, 2008 through February 24, 2008
  $ 3,500,000  
From February 25, 2008 through March 5, 2008
  $ 1,500,000  
From March 6, 2008 through April 20, 2008
  $ 4,000,000  
From April 21, 2008 through May 13, 2008
  $ 3,000,000  
From and after May 14, 2008
  $ 4,000,000  

provided, however, that the amount of the minimum Total Availability shall
reduce from $4,000,000 to $3,000,000 as of April 21, 2008 only if the aggregate
principal balance outstanding under the Bridge Facility Agreement as of
April 21, 2008 is not less than $8,000,000.
     Section 3.9. Addition of New Section 8.23. The Existing Credit Agreement is
further amended by adding a new Section 8.23, which reads in its entirety as
follows:
     8.23 Minimum Bridge Facility Agreement Indebtedness
     Cause or permit at any time the aggregate principal balance outstanding
under the Bridge Facility Agreement, in respect of advances in immediately
available funds made by the Bridge Facility Lenders and received by the
Borrower, to be less than the amounts indicated for each of the following
periods:

              Minimum Aggregate Principal     Balance Outstanding under Bridge
Period   Facility Agreement
From the Seventh Amendment Effective Date Through and including March 12, 2008
  $ 3,000,000  
 
       
From March 13, 2008 through and including March 23, 2008
  $ 3,500,000  
 
       
From March 24, 2008 through and including April 20, 2008
  $ 5,500,000  
 
       
From and after April 21, 2008
  $ 8,000,000  

9



--------------------------------------------------------------------------------



 



PART 4
Representations and Warranties
     Each of the Loan Parties represents and warrants to the Agent and the
Lenders that, as of the Seventh Amendment Effective Date:
     Section 4.1. Authority. Each Loan Party has all the necessary corporate
power to make, execute, deliver, and perform this Seventh Amendment, has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Seventh Amendment and has duly executed and delivered this
Seventh Amendment. This Seventh Amendment and the Amended Credit Agreement
constitute the legal, valid and binding obligations of each of the Loan Parties,
enforceable against each of them in accordance with its terms except as such
enforceability may be subject to (a) applicable Debtor Relief Laws and
(b) general principles of equity.
     Section 4.2. No Legal Obstacle to Agreement. Neither the execution of this
Seventh Amendment, the making by the Borrower of any borrowings under the
Amended Credit Agreement, nor the performance of the Amended Credit Agreement
has constituted or resulted in or will constitute or result in a breach of the
provisions of any contract to which any Loan Party is a party, or the violation
of any law, judgment, decree or governmental order, rule or regulation
applicable to any Loan Party, or result in the creation under any agreement or
instrument of any security interest, lien, charge, or encumbrance upon any of
the assets of any Loan Party. No approval or authorization of any governmental
authority is required to permit the execution, delivery or performance by any
Loan Party of this Seventh Amendment, the Amended Credit Agreement, or the
transactions contemplated hereby or thereby, or the making of any borrowings by
the Borrower under the Amended Credit Agreement.
     Section 4.3. Incorporation of Certain Representations. The representations
and warranties set forth in Article VI of the Amended Credit Agreement are true
and correct in all material respects on and as of the Seventh Amendment
Effective Date as though made on and as of the date hereof, except for any
representations and warranties that expressly relate solely to an earlier date,
which representations and warranties were true and accurate in all material
respects on and as of such earlier date.
     Section 4.4. Default. No Default or Event of Default has occurred and is
continuing under the Amended Credit Agreement (other than the Continuing
Defaults).
PART 5
Conditions to Effectiveness
     This Seventh Amendment shall be and become effective as of the Seventh
Amendment Effective Date provided that each of the conditions set forth in this
Part 5 shall have been satisfied in the determination of the Agent and the
Lenders in their sole discretion (or satisfaction thereof has been waived by the
Agent and the Lenders in their sole discretion) on or before March 5, 2008.

10



--------------------------------------------------------------------------------



 



     Section 5.1. Counterparts of Amendment. The Agent shall have received
counterparts (or other evidence of execution, including telephonic message,
satisfactory to the Agent) of this Seventh Amendment, which collectively shall
have been duly executed on behalf of each of the Borrower, the Guarantor, the
Lenders and the Agent.
     Section 5.2. Corporate Action. The Borrower shall have delivered to the
Agent certified copies of all necessary corporate action taken by each Loan
Party approving this Seventh Amendment, and each of the documents executed and
delivered in connection herewith or therewith (including, without limitation, a
certificate setting forth the resolutions of the board of directors of each Loan
Party authorizing the amendments to the Existing Credit Agreement herein
provided for and the execution, delivery and performance of this Seventh
Amendment). The Agent shall have received a certificate, signed by the Secretary
or an Assistant Secretary of each Loan Party, dated as of the date hereof, as to
the incumbency of the person or persons authorized to execute and deliver this
Seventh Amendment and any instrument or agreement required hereunder on behalf
of each Loan Party, as applicable.
     Section 5.3. Bridge Facility Documents. The Borrower shall deliver to the
Agent (a) a certified copy of the fully executed First Supplemental Indenture,
being in form and substance reasonably acceptable to the Agent, (b) a certified
copy of the fully executed Bridge Facility Notes, in form and substance
reasonably acceptable to the Agent, (c) a certified copy of the fully executed
Bridge Facility Agreement, in form and substance reasonably acceptable to the
Agent, and (d) all other documents, instruments and filings executed by the
Borrower or the Parent related to the First Supplemental Indenture, the Bridge
Facility Notes, and the Bridge Facility Agreement, each in form and substance
reasonably satisfactory to the Agent. The effectiveness of the First
Supplemental Indenture and the Bridge Facility Agreement (and each of the other
documents, instruments and agreements executed by the Borrower related thereto)
shall not be subject to any conditions precedent which remain unsatisfied, other
than the effectiveness of this Seventh Amendment.
     Section 5.4. Intercreditor Agreements. The Borrower shall have delivered to
the Agent (a) a fully executed copy of the Bridge Facility Intercreditor
Agreement, in form and substance acceptable to the Agent, and (b) a fully
executed copy of the Acknowledgement Agreement, in form and substance acceptable
to the Agent.
     Section 5.5. Amendment Fee. The Borrower shall have executed and delivered
to the Agent the Seventh Amendment Fee Letter.
     Section 5.6. Out-of-Pocket Costs. The Borrower shall have paid any and all
reasonable out-of-pocket costs (to the extent invoiced) incurred by the Agent or
Banc of America Securities LLC (including the reasonable fees and expenses of
the Agent’s legal counsel and its financial advisor), and all other fees and
amounts payable to the Agent or Banc of America Securities, LLC in connection
with this Seventh Amendment.
     Section 5.7. Legal Opinion. The Agent shall have received a favorable legal
opinion, addressed to the Agent, from the Borrower’s legal counsel, reasonably
acceptable to the Agent in form and substance, opining, among other matters,
that (i) the Loan Parties’ entry into and performance of this Seventh Amendment
and the Amended Credit Agreement does not contravene the obligations, covenants,
or restrictions applicable to the Loan Parties under the Second Lien Indenture
or any other material agreement of the Loan Parties, and (ii) the Loan

11



--------------------------------------------------------------------------------



 



Parties’ execution and delivery of this Seventh Amendment has been duly
authorized by all necessary corporate action.
PART 6
Miscellaneous
     Section 6.1. Instrument Pursuant to Existing Credit Agreement. This Seventh
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
     Section 6.2. Effect. Except as expressly herein amended, the terms and
conditions of the Existing Credit Agreement shall remain in full force and
effect without amendment or modification, express or implied. The entering into
this Seventh Amendment by the Lenders shall not be construed or interpreted as
an agreement by the Agent or the Lenders to enter into any future amendment or
modification of the Amended Credit Agreement or any of the other Loan Documents.
     Section 6.3. References in Other Loan Documents. At such time as this
Seventh Amendment shall become effective pursuant to the terms of Part 5 hereof,
all references in the Existing Loan Documents to the “Credit Agreement” and/or
“First Lien Credit Agreement” shall be deemed to refer to the Credit Agreement
as amended by this Seventh Amendment.
     Section 6.4. Counterparts. This Seventh Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Any signature delivered or transmitted
by a party by facsimile transmission shall be deemed to be an original signature
hereto.
     Section 6.5. Integration; Jointly Drafted Document. This Seventh Amendment,
together with the Loan Documents, contains the entire and exclusive agreement of
the parties hereto with reference to the matters discussed herein and therein.
This Seventh Amendment supersedes all prior drafts and communications with
respect thereto. This Seventh Amendment may not be amended except in writing.
This Seventh Amendment has been jointly drafted by the respective parties
hereto, and no legal doctrine providing for construction or interpretation
against the drafter shall have any applicability to this Seventh Amendment.
     Section 6.6. Further Assurances. The Borrower agrees to take such further
actions as the Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.
     Section 6.7. Governing Law. THIS SEVENTH AMENDMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES.
     Section 6.8. Successors and Assigns. This Seventh Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

12



--------------------------------------------------------------------------------



 



     Section 6.9. Costs, Expenses. The Borrower agrees to pay on demand any and
all reasonable costs and expenses of the Agent or Banc of America Securities LLC
and all other fees and other amounts payable to the Agent or Banc of America
Securities LLC (including, without limitation, the reasonable fees and expenses
of counsel to the Agent) in accordance with the terms of Section 11.04 of the
Existing Credit Agreement in connection with this Seventh Amendment.
[Remainder of this page intentionally left blank.]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment
to be duly executed and delivered as of the date first written above.

            AMERICAN COLOR GRAPHICS, INC.
      By:           Name:   Patrick W. Kellick        Title:   Executive Vice
President     

            ACG HOLDINGS, INC.
      By:           Name:   Patrick W. Kellick        Title:   Executive Vice
President   

14



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:        

            BANK OF AMERICA, N.A.,
as L/C Issuer
      By:           Name:           Title:        

15